/0
)RUP3UR+DF9LFH
                                                            ,17+(81,7('67$7(6',675,&7%$1.5837&<&28576
                                                                        )257+(',675,&72),'$+2
     LINDSAY HECOX, and JANE DOE with her next friends JEAN DOE and JOHN DOE,

       Plaintiffs,                                                                                                 &DVH1R 1:20-cv-184
     BRADLEY LITTLE, in his official capacity as Governor of the State of Idaho; SHERRI YBARRA, in
     her official capacity as the Superintendent of Public Instruction of the State of Idaho and as a member
     of the Idaho State Board of Education; THE INDIVIDUAL MEMBERS OF THE STATE BOARD
Y   OF EDUCATION, in their official capacities; BOISE STATE UNIVERSITY; MARLENE TROMP,                            $33/,&$7,21)25$'0,66,21
     in her official capacity as President of Boise State University; INDEPENDENT SCHOOL DISTRICT
     OF BOISE CITY #1; COBY DENNIS, in his official capacity as superintendent of the Boise School                 352+$&9,&(
     District; JON RUZICKA, in his official capacity as athletic director and supervisor of the Boise
     School District; THE INDIVIDUAL MEMBERS OF THE BOISE SCHOOL DISTRICT BOARD OF
     TRUSTEES, in their official capacities; THE INDIVIDUAL MEMBERS OF THE IDAHO CODE
     COMMISSION, in their official capacities,

     Defendants.
                                                                                                                  )HH2

       3XUVXDQWWR/RFDO5XOH H RIWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH'LVWULFWRI,GDKR
James Esseks                                       KHUHE\DSSOLHVIRUDGPLVVLRQSURKDFYLFHWRDSSHDUDQGSDUWLFLSDWH
LQWKLVFDVHRQEHKDOIRI Lindsay Hecox and Jane Doe through next friends Jean and John Doe                                                                              

                     7KHDSSOLFDQWKHUHE\DWWHVWVDVIROORZV

          $SSOLFDQWUHVLGHVLQ New York                                                                                                      DQGSUDFWLFHVDWWKHIROORZLQJ
DGGUHVVDQGSKRQHQXPEHU American Civil Liberties Union Foundation
125 Broad Street, 18th Floor, New York, NY 10004; (212) 549-2623

                      $SSOLFDQWKDVEHHQDGPLWWHGWRSUDFWLFHEHIRUHWKHIROORZLQJFRXUWVRQWKHIROORZLQJGDWHV
&RXUWV                                                                                                                     'DWHV
 See attached page with additional bar memberships.




                      $SSOLFDQWLVLQJRRGVWDQGLQJDQGHOLJLEOHWRSUDFWLFHLQVDLGFRXUWV

                      $SSOLFDQWLVQRWFXUUHQWO\VXVSHQGHGRUGLVEDUUHGLQDQ\RWKHUFRXUWV

        Richard Eppink (Bar No. 7503)                                                                           DPHPEHULQJRRGVWDQGLQJRIWKHEDURIWKLVFRXUWRIWKHILUPRI
 American Civil Liberties Union of Idaho Foundation                                                                SUDFWLFHVDWWKHIROORZLQJRIILFHDGGUHVVDQGSKRQHQXPEHU
 P. O. Box 1897 Boise, ID 83701
(208) 344-9750

DQGLVKHUHE\GHVLJQDWHGDVFRFRXQVHOZLWKDXWKRULW\WRDFWDVDWWRUQH\RIUHFRUGIRUDOOSXUSRVHV6DLGGHVLJQHHKHUHE\FRQVHQWV
WRWKLVGHVLJQDWLRQE\VLJQLQJWKLVDSSOLFDWLRQ
'DWHGWKLV 15th GD\RI April                 2020 

 /s/ James Esseks                                                                                                   /s/ Richard Eppink
$SSOLFDQW                                                                                                          'HVLJQHH
6LJQHGXQGHUSHQDOW\RISHUMXU\
                           LIST OF BAR MEMBERSHIPS FOR JAMES D. ESSEKS


   Name of State or Federal Bar or          Date Admitted      Status with Bar or Court/ID
               Court
U.S. Supreme Court                         February 19, 2002             Active

U.S. Court of Appeals for the Second       January 22, 1997              Active
Circuit

U.S. Court of Appeals for the Fourth        March 21, 2014               Active
Circuit

U.S. Court of Appeals for the Sixth          May 14, 2008                Active
Circuit

U.S. Court of Appeals for the Ninth       September 23, 1992             Active
Circuit
U.S. Court of Appeals for the Eleventh    September 25, 2008             Active
Circuit
U.S. District Court for the Eastern          May 27, 2003           No Longer Active
District of Arkansas
U.S. District Court for the Western          May 27, 2003           No Longer Active
District of Arkansas
U.S. District Court for the Northern         July 28, 2003               Active
District of California
U.S. District Court for the Central       September 27, 2005             Active
District of California
U.S. District Court for the District of      July 22, 2008          No Longer Active
Columbia
U.S. District Court for the Southern      December 27, 1994          Active, JE6948
District of New York

U.S. District Court for the Eastern       December 30, 1994              Active
District of New York

U.S. District Court for the Northern        November 2016                Active
District of Texas

                                             June 16, 1992               Active
California Supreme Court

New York Supreme Court                    November 21, 1994          Active, 2643807
